Citation Nr: 0800074	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  00-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  The veteran has been found to be incompetent 
for VA compensation purposes.  The appellant is his 
spouse/payee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  This appeal was later transferred to the RO in New 
York, New York.  In September 2006, the Board remanded the 
case to the RO.


FINDINGS OF FACT

1.  The veteran is not blind due to his service-connected 
disorders, and his visual acuity in both eyes is not 
permanently impaired or 5/200 or less as a result of service-
connected disability.  Further, the veteran does not have a 
service connected disorder manifested by ankylosis of one or 
both knees or one or both hips, and he does not suffer from a 
service connected loss of use of either hand or either foot.

2.  The veteran's service connected disabilities alone do not 
render him so helpless as to be unable to care for himself, 
protect himself from the hazards or dangers incident to his 
environment, or attend to the needs of nature, nor do they 
prevent him from leaving his home.


CONCLUSION OF LAW

The criteria for the award SMC based on the need for the 
regular aid and attendance or due to being housebound have 
not been met.  38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.23, 
3.102, 3.159, 3.350, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA provided notice in a 
February 2000 statement of the case, in July 2004 
correspondence, and a July 2004 supplemental statement of the 
case of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   VA has fulfilled its 
duty to assist the veteran in obtaining identified and 
available evidence needed to substantiate a claim, including 
as warranted by law, affording VA examinations, and VA 
informed him of the need to submit all pertinent evidence in 
his possession.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided he was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated in a July 2007 supplemental statement of 
the case.  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The RO's failure to provide notice of how an effective date 
is determined is not prejudicial in light of the decision 
reached below.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran seeks SMC based on the need for regular aid and 
attendance and/or being housebound.

Governing Law and Regulation

If a veteran, as the result of service-connected disability, 
has such significant disabilities as to be in need of regular 
aid and attendance, he shall be entitled to SMC benefits.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352. 

If a veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then he shall be 
entitled to special monthly compensation.  For the purpose of 
this subsection, the requirement of "permanently housebound" 
will be considered to have been met when the veteran is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to a service-
connected disability or disabilities which it is reasonably 
certain will remain throughout such veteran's lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. §§ 3.350, 3.352.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his/her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

The veteran is service connected for posttraumatic stress 
disorder; hydrocephalus with headaches; left ear hearing loss 
associated with hydrocephalus with headaches; tinnitus 
associated with hydrocephalus with headaches; residuals of a 
healed right second metacarpal fracture; malaria; residuals 
of a left epididymectomy; and residuals of a shrapnel wound 
to the right forehead.  He receives special monthly 
compensation for the loss of use of a creative organ.

The Board remanded the appeal for a  current examination to 
determine the severity of the veteran's disabilities in light 
of the criteria for aid and attendance of another and 
housebound status.  The November 2006 VA examination report 
notes the veteran did not have an attendant when he presented 
for the examination.  Physical examination revealed no 
restrictions pertaining to the veteran's upper or lower 
extremities, and he has not had any amputations.  The veteran 
could walk without the assistance of another person, and he 
could walk a maximum distance of 500 feet.  The examiner 
noted diagnoses of record of chronic obstructive pulmonary 
disease, hydrocephalus, depression, PTSD, coronary artery 
disease, atrial fibrillation, and hypertension.

Following notation that the claims file was reviewed as part 
of the examination, the examiner observed the veteran was not 
in need of a nursing home because of mental or physical 
incapacity, he was able to dress and undress himself, and he 
was able to keep himself clean and presentable.  The veteran 
was not bedridden, as he was ambulatory, and he did not 
demonstrate a physical or mental incapacity that required 
assistance on a regular basis to protect him from the hazards 
of danger incident to the daily environment.  The examiner 
further noted that the veteran's service-connected 
disabilities alone did not render him helpless so has to be 
in need of the regular aid and attendance of another, and 
that he did not meet the housebound criteria.

The Board notes that the examination report notes the 
veteran's visual acuity as 5/200 in both eyes, however, the 
appellant is not service connected for an eye disorder.  The 
outpatient records also note that, following the November 
2006 examination, the veteran sustained a cerebrovascular 
accident (stroke) in December 2006.  Notwithstanding that 
unfortunate incident, he was discharged as functionally 
independent in December 2006.  January 2007 occupational 
therapy records note the veteran's presentation without an 
attendant, as well as his attendance at PTSD therapy 
counseling sessions unattended in 2007.

While a January 1999 rating decision determined the veteran 
was incompetent to handle his VA monetary benefits, there is 
no probative evidence, as noted above, that the veteran is 
unable to function physically or mentally to protect himself 
from daily environmental hazards or to attend to his medical 
appointments, as his outpatient records duty note.

In light of the above factors, the veteran is not so nearly 
helpless as to require the regular aid and attendance of 
another person due to his service-connected disorders alone, 
and neither does the probative evidence of record establish 
that the veteran is 'permanently housebound" by reason of his 
service connected disabilities.  Accordingly, the criteria 
for entitlement to regular aid and attendance of another 
person or based on housebound status have not been met.  
Thus, the Board finds that the preponderance of the probative 
evidence is against the veteran's claim for entitlement to 
SMC.  38 C.F.R. §§ 3.350(b)(3), 3.352(a).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC on account of being housebound or in need 
of the aid and attendance of another person is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


